Title: David Higginbotham to Thomas Jefferson, 22 February 1817
From: Higginbotham, David
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 22nd Feby 1817
          
          Some time ago you Said you had Some idea of painting your house again, we have now on hand the best English white Lead and Spanish brown ground in oil in quarter kegs, the price will be $4½ ⅌ keg for the former and $3 ⅌ keg for the latter, should you want any you can write me, our markets are Steady Flour $14 and dull Tobo from $7. to 12 in demand.
          
            I am Dear Sir Your mo obt
            David Higginbotham
          
        